Le Grand, C. J.,
delivered the opinion of this court.
The view we have of this case dispenses us from deciding some of the questions presented in argument by the respective counsel.
We are clear in the opinion, the court below erred in giving the instruction which it did in reply to the interrogatory propounded by the jury. The jury were told, that if they should find, “that the material facts stated in the petition of Cook to the chancellor of Maryland, praying a patent might issue to him for the parcel of land in dispute, and which facts are recited in the patent afterwards granted, are false and untrue, then the patent granted to the said Cook is null and void, and the plaintiff is not entitled to recover.”
By this direction the jury were authorized to perform the functions of the court, and to decide on the materiality of the facts recited in the patent. It is exclusively the province of the court, to interpret all written instruments, and to determine the materiality and force of each and all the facts contained in them. Were a jury permitted to do this, there would be no-certain legal significance assignable to any paper, for it would depend upon the peculiar notions of each particular jury, under whose supervision it might be brought;, and thus a recital in a case like the one now before us, might be deemed material by one jury, and by another,, as wholly immaterial and unimportant. See Butler and Belt, vs. The State, 5 Gill & Johnson, 519 and 520.
We also think the court erred in allowing testimony, to be adduced, for the purpose of showing fraud in. the obtention *112of the patent. If there was any fraud or misrepresentation in causing its issue, it could only be inquired into by the tribunal that issued it, or by a court of equity.
It is a well settled principle of law, that the acts of a competent tribunal cannot be reviewed collaterally. They are to be taken as a just and proper exercise of power in all other courts. If in fact they should have been founded in error,, the law points out a mode- in. which the wrong is to be corrected. In most cases it is either by appeal, or by application to the-court, whose act is the subject of complaint. In the granting of a patent the chancellor acted judicially and not ministerially; in fact the patent on its face announces that it issues by the order of the chancellor. If it issued because of fraudulent and false misrepresentations, on application to the chancellor, it would have been revoked and declared null and void. This can now be done by a court of equity. These principles are clearly enunciated in a great number of cases, and in addition to those cited in argument by the-counsel for the-appellant, we deem it but necessary to refer to the following:- Raborg vs. Hammond, 2 Har. & Gill, 42; Wilson vs. Ireland, 4 Md. Rep., 444; Polk’s Lessee, vs. Wendall, 7 Cranch, 98, 99; and Brush vs. Ware and others, 15 Peters, 93.
Of course we aie not to be understood as denying, the right of courts of law, to decide on the fact of the issue of a patent or on its- genuineness, or its effect when opposed by another for the same land. It would be competent for a party opposing, it to show-, that it was issued by a person having no authority to do so; or that it was a forgery; or- that the same land had been granted by a prior patent, which would take precedence and control until revoked by a proceeding instituted expressly for that purpose. On the whole we agree with Chief Justice Marshall, and adopt his language in Polk’s Lessee, vs. Wendall, 9 Cranch, 98. He observes: “The laws for the sale of. public lands provide many guards to secure regularity of grants, to protect the incipient rights of individuals, and also- to protect the State from imposition.Officers are appointed to superintend the- business; and rules¡ *113are framed prescribing their duty. These rules are in general directory; and when all the proceedings are completed by a patent issued by the authority of the State, a compliance with these rules is presupposed. That every prerequisite has been performed, is an inference properly deducible, and which every man has the right to draw, from the existence of the grant itself.” We also adopt his view as to the proper tribunal to inquire into any supposed irregularity or fraud in the grant. Speaking of a court of equity in this connexion, he says, such “court may, on a view of the whole case, annex equitable conditions to its decree, or order what may be reasonable, without absolutely avoiding a whole grant. In the general, then, a court of equity is the more eligible tribunal for these questions; and they ought to be excluded from a court of law.” “But there are cases” he continues, “in which a grant is absolutely void; as where the State has no title to the thing granted; or where the officer had no authority to issue the grant. In such cases, the validity of the grant is necessarily examinable at law.” We know of no case in any degree impugning these principles, except it be that of Singery vs. The Attorney General, 2 Harris & Johnson, 487, if indeed it does so. It is true, that a majority of the court, as is to be gathered from the opinion of the chief justice, were of the opinion that fraud might be examined into in a court of law as well as in a court of equity;, but the case did not call for the expression of any such opinion; it being an appeal from a decree in chancery.

Judgment reversed, and procedendo awarded.